                                   1

                                   2

                                   3

                                   4

                                   5                                        UNITED STATES DISTRICT COURT
                                   6                                    NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                          JASON SMITH,
                                   8                                                        Case No. 19-03750 BLF (PR)
                                                             Plaintiff,
                                   9                                                        ORDER TERMINATING MOTION
                                                     v.                                     AS MOOT
                                  10

                                  11      J. MENDOZA, et al.,
                                  12                         Defendants.
Northern District of California
 United States District Court




                                  13                                                        (Docket No. 49)
                                  14

                                  15             Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  16   42 U.S.C. § 1983 against employees at the Correctional Training Facility in Soledad. The
                                  17   only claims remaining to be adjudicated is the First and Eighth Amendment claims against
                                  18   Defendant Zavala. Dkt. No. 45 at 35. Defendant Zavala’s summary judgment motion is
                                  19   currently due July 19, 2021. Dkt. No. 48.

                                  20             Plaintiff has filed a motion to reopen discovery. Dkt. No. 49. Plaintiff is advised

                                  21
                                       that discovery remains open and there is no limitation on his ability to propound discovery
                                       requests in line with the Federal Rules of Civil procedure. Accordingly, the motion shall
                                  22
                                       be terminated as moot.
                                  23
                                                 This order terminates Docket No. 49.
                                  24
                                                 IT IS SO ORDERED.
                                  25
                                       Dated: __May 7, 2021_________                         ________________________
                                  26
                                                                                             BETH LABSON FREEMAN
                                  27                                                         United States District Judge
                                  28   Order Granting Motion to Reopen Discovery
                                       PRO-SE\BLF\CR.19\03750Smith_deny.moot
